[Cite as Traditions at Stygler Rd., Inc. v. Vargas-Smith, 2015-Ohio-4684.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Traditions at Stygler Road, Inc., d/b/a/                :
National Church Residences Stygler Road,
                                                        :
                 Plaintiff-Appellee,
                                                        :                          No. 15AP-69
v.                                                                             (C.P.C. No. 14CV-4754)
                                                        :
EyVonne Vargas-Smith et al.,                                                 (REGULAR CALENDAR)
                                                        :
                 Defendants-Appellants.
                                                        :



                                            D E C I S I O N

                                    Rendered on November 12, 2015


                 EyVonne Vargas-Smith, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, EyVonne Vargas-Smith, appeals a judgment of the
Franklin County Court of Common Pleas that granted summary judgment to plaintiff-
appellee, Traditions at Stygler Road, Inc. ("Traditions"). For the following reasons, we
affirm that judgment.
        {¶ 2} Traditions operates a skilled nursing facility. Vargas-Smith's father, John
Turner, resided at that facility for a period beginning November 9, 2013.
        {¶ 3} On May 1, 2014, Traditions filed an action for breach of contract against
Turner.     In its complaint, Traditions alleged that Turner had signed an admissions
agreement that required him to pay for the services and supplies that Traditions provided
to him. According to Traditions, Turner had not paid as obligated under the agreement.
Traditions thus sought judgment in the amount owed.
No. 15AP-69                                                                                              2

        {¶ 4} On July 23, 2014, Traditions amended its complaint to include claims
against Vargas-Smith. Traditions alleged that Vargas-Smith had withdrawn money from
Turner's bank account, leaving Turner with no ability to pay his debts.                       Traditions
asserted claims for fraudulent transfer in violation of R.C. 1336.04 and tortious
interference with contract.
        {¶ 5} In response to Traditions' complaint, Vargas-Smith filed a document
entitled "Plaintiff's Complaint" and a motion to dismiss. Vargas-Smith did not sign either
document.1 In an entry dated November 17, 2014, the trial court ruled that Vargas-
Smith's filings failed to comply with Civ.R. 11. The trial court ordered Vargas-Smith to re-
file each document with a signature and appropriate contact information by December 1,
2014. Vargas-Smith did not do so. Therefore, in an entry dated December 10, 2014, the
trial court struck both of Vargas-Smith's filings from the record.
        {¶ 6} Meanwhile, Traditions moved for summary judgment on both of its claims
against Vargas-Smith. In its motion, Traditions explained that Vargas-Smith had failed to
respond to Traditions' requests for admissions. Therefore, Vargas-Smith had admitted
that: (1) she knew that Traditions had provided services and supplies to Turner with the
expectation of payment within a reasonable time, (2) she knew that Turner had entered
into the admissions agreement, (3) Traditions had provided services and supplies to
Turner, (4) Vargas-Smith had received assets and/or property from Turner after or
shortly before Turner entered Traditions, (5) Turner did not receive anything in exchange
for the assets and/or property that Vargas-Smith had received from Turner, (6) Turner
could not pay for the services and supplies that Traditions provided him because of
Vargas-Smith's receipt of assets and/or property from Turner, and (7) Turner could not
obtain Medicaid benefits because of Vargas-Smith's receipt of assets and/or property
from Turner. Traditions argued that Vargas-Smith's admissions provided the evidence
needed to prove a fraudulent transfer and tortious interference with the admissions
agreement.2



1 In her appellate brief, Vargas-Smith maintains that these documents included her signature, but the

trial court overlooked it. Like the trial court, we could not find Vargas-Smith's signature on the
documents.

2 "When a party fails to timely respond to a request for admissions, 'the admissions [become] facts of
record which the court must recognize.' " * * * An admission by default is a written admission that a court
No. 15AP-69                                                                                  3

       {¶ 7} In a judgment dated January 27, 2015, the trial court granted Traditions'
motion for summary judgment. The trial court entered judgment in the amount of
$9,297, plus post-judgment interest, against Vargas-Smith.
       {¶ 8} Vargas-Smith now appeals the January 27, 2015 judgment. She, however,
does not assign any errors.
       {¶ 9} Pursuant to App.R. 16(A)(3), an appellant's brief must contain "[a]
statement of the assignments of error presented for review, with reference to the place in
the record where each error is reflected." An assignment of error must specify the alleged
error on which an appellant relies to seek the reversal, vacation, or modification of an
adverse judgment.      State v. Brown, 9th Dist. No. 25077, 2010-Ohio-4453, ¶ 9.
Assignments of error are important because appellate courts determine each appeal "on
its merits on the assignments of error set forth in the briefs under App.R. 16." App.R.
12(A)(1)(b). Consequently, without assignments of error, an appellate court has nothing
to review. Pack v. Hilock Auto Sales, 10th Dist. No. 12AP-48, 2012-Ohio-4076, ¶ 13.
       {¶ 10} Appellate courts have discretion to dismiss appeals that fail to set forth
assignments of error. CitiMortgage, Inc. v. Asamoah, 10th Dist. No. 12AP-212, 2012-
Ohio-4422, ¶ 5; Tonti v. Tonti, 10th Dist. No. 06AP-732, 2007-Ohio-2658, ¶ 2. Many
times, however, appellate courts instead review the appealed judgment using the
appellant's arguments in the interest of serving justice. Asamoah at ¶ 6; Tonti at ¶ 2.
Here, we will endeavor to address Vargas-Smith's arguments.
       {¶ 11} This is an appeal from a ruling on summary judgment, so the question
before this court is whether the trial court erred in granting Traditions summary
judgment. A trial court will grant summary judgment under Civ.R. 56 when the moving
party demonstrates that: (1) there is no genuine issue of material fact; (2) the moving
party is entitled to judgment as a matter of law; and (3) reasonable minds can come to but
one conclusion when viewing the evidence most strongly in favor of the nonmoving party,
and that conclusion is adverse to the nonmoving party. Hudson v. Petrosurance, Inc., 127
Ohio St.3d 54, 2010-Ohio-4505, ¶ 29; Sinnott v. Aqua-Chem, Inc., 116 Ohio St.3d 158,
2007-Ohio-5584, ¶ 29. Appellate review of a trial court's ruling on a motion for summary
judgment is de novo. Hudson at ¶ 29. This means that an appellate court conducts an


may consider, pursuant to Civ.R. 56(C), in its consideration of a motion for summary judgment."
(Citations omitted.) McGreevy v. Bassler, 10th Dist. No. 07AP-283, 2008-Ohio-328, ¶ 13.
No. 15AP-69                                                                              4

independent review, without deference to the trial court's determination. Zurz v. 770 W.
Broad AGA, L.L.C., 192 Ohio App.3d 521, 2011-Ohio-832, ¶ 5 (10th Dist.); White v.
Westfall, 183 Ohio App.3d 807, 2009-Ohio-4490, ¶ 6 (10th Dist.).
       {¶ 12} Vargas-Smith asserts two arguments that we construe as a challenge to the
grant of summary judgment to Traditions. First, she contends that she did not sign a
contract with Traditions. This is not a fact in conflict; the contract at issue is between
Traditions and Turner, not Traditions and Vargas-Smith. Moreover, to recover on claims
for fraudulent transfer and tortious interference with contract, Traditions did not need to
prove that a contract between it and Vargas-Smith existed. See R.C. 1336.04(A)(2)(b)
(setting forth the requirements for establishing the type of fraudulent transfer applicable
here); Fred Siegel Co., L.P.A. v. Arter & Hadden, 85 Ohio St.3d 171 (1999), paragraph one
of the syllabus (setting forth the elements of a claim for tortious interference with
contract). Broadly speaking, Traditions proved its claims by demonstrating that it and
Turner had a contract under which Turner owed payment, but he could not make that
payment because Vargas-Smith had appropriated his assets.
       {¶ 13} Second, Vargas-Smith contends that Turner did not sign the admissions
agreement. Vargas-Smith cannot support this contention with evidence, as she did not
submit any evidence to the trial court in response to Traditions' summary judgment
motion. Without any evidence, Vargas-Smith cannot establish that a genuine issue of
material fact exists as to whether Turner executed a contract with Traditions. Civ.R.
56(E). The trial court, therefore, did not err in granting Traditions summary judgment on
its claims.
       {¶ 14} In sum, we reject both of Vargas-Smiths' arguments. Accordingly, we affirm
the judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                          SADLER and BRUNNER, JJ., concur.